Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 1 of 16 PageID 780




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   ANTHONY DORSEY,

                 Plaintiff,

   v.                                               Case No. 8:20-cv-1173-AEP

   KILOLO KIJAKAZI,
   Acting Commissioner of Social Security, 1

                 Defendant.
                                                /

                                           ORDER

          Plaintiff seeks judicial review of the denial of his claim for a period of

   disability and disability insurance benefits (“DIB”). As the Administrative Law

   Judge’s (“ALJ”) decision was based on substantial evidence and employed proper

   legal standards, the Commissioner’s decision is affirmed.

                                               I.
          A.     Procedural Background

          Plaintiff filed an application for a period of disability and DIB (Tr. 161-68).

   The Social Security Administration (“SSA”) denied Plaintiff’s claims both initially

   and upon reconsideration (Tr. 50-63, 66-81).             Plaintiff then requested an

   administrative hearing (Tr. 99-100). Per Plaintiff’s request, the ALJ held a hearing


   1
     Kilolo Kijakazi is now the Commissioner of Social Security. Pursuant to Rule 25(d) of
   the Federal Rules of Civil Procedure, Acting Commissioner Kilolo Kijakazi should be
   substituted for Commissioner Andrew M. Saul as the defendant in this matter. No further
   action needs to be taken to continue this matter by reason of the last sentence of section
   205(g) of the Social Security Act. 42 U.S.C. § 405(g).
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 2 of 16 PageID 781




   at which Plaintiff appeared and testified (Tr. 34-49). Following the hearing, the

   ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly

   denied Plaintiff’s claims for benefits (Tr. 12-33). Subsequently, Plaintiff requested

   review from the Appeals Council, which the Appeals Council denied (Tr. 1-6).

   Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now

   ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

          B.     Factual Background and the ALJ’s Decision

          Plaintiff, who was born in 1985, claimed disability beginning August 24, 2018

   (Tr. 15, 27). Plaintiff has more than a high school education and currently is a full-

   time student working to obtain his bachelor’s degree (Tr. 35-36, 47). Plaintiff’s past

   relevant work experience included work as a plumber, an administrative clerk, and

   an appointment clerk (Tr. 27, 46-47). Plaintiff alleged disability due to spine injury,

   migraines, arthritis, and post-traumatic stress disorder (Tr. 51, 67).

          In rendering the administrative decision, the ALJ concluded that Plaintiff

   met the insured status requirements through March 31, 2021 (Tr. 17). The ALJ

   found Plaintiff engaged in substantial gainful activity from August 24, 2018 through

   December 31, 2018 (Tr. 17). Despite this gainful activity, the ALJ concluded that

   there had been a continuous twelve-month period where Plaintiff did not engage in

   substantial gainful activity (Tr. 18).

          After conducting a hearing and reviewing the evidence of record, the ALJ

   determined Plaintiff had the following severe impairments: obesity, status post

   fusion at L4 to S1 levels with expected post-operative changes, headaches, status



                                              2
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 3 of 16 PageID 782




   post preexistent right ankle arthroscopic repair, and degenerative joint disease of the

   left hip (Tr. 18). The ALJ also determined Plaintiff’s medically determinable

   impairments of post-traumatic stress disorder (PTSD), psychophysiological

   insomnia, adjustment disorder, depressive disorder, and anxiety disorders were

   non-severe (Tr. 19-20).       Notwithstanding the noted impairments, the ALJ

   determined Plaintiff did not have an impairment or combination of impairments

   that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

   Subpart P, Appendix 1 (Tr. 20).

         The ALJ then concluded that Plaintiff retained a residual functional capacity

   (“RFC”) to perform light work except

         [H]e can occasionally climb, balance, stop, kneel, crouch and crawl;
         he can never climb, ladders scaffolds or ropes, or climb at open,
         unprotected heights; he can stand and walk about six hours total in an
         eight-hour workday, and he can sit about six hours in an eight-hour
         workday, considering the usual breaks; he must avoid extreme
         vibrations, loud noise environments, and extreme cold temperatures;
         he can frequently operate right foot controls; and he is limited to
         understanding and carrying out more than simple, routine, repetitive
         tasks, i.e., semi-skilled, but less than complex, skilled tasks

   (Tr. 20). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

   complaints and determined that, although the evidence established the presence of

   underlying impairments that reasonably could be expected to produce the

   symptoms alleged, Plaintiff’s statements as to the intensity, persistence, and limiting

   effects of his symptoms were not entirely consistent with the medical evidence and

   other evidence (Tr. 21-27).




                                             3
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 4 of 16 PageID 783




          Considering Plaintiff’s noted impairments and the assessment of a vocational

   expert (“VE”), the ALJ determined Plaintiff could perform his past relevant work

   as an appointment clerk (Tr. 27). Alternatively, the ALJ found Plaintiff could also

   perform other jobs that the VE testified exist in significant numbers in the national

   economy, such as a laundry folder, an inspector hand packager, and a small parts

   assembler (Tr. 27-28). Accordingly, based on Plaintiff’s age, education, work

   experience, RFC, and the testimony of the VE, the ALJ found Plaintiff not disabled

   (Tr. 29).

                                            II.

          To be entitled to benefits, a claimant must be disabled, meaning the claimant

   must be unable “to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). “[A] physical or mental

   impairment is an impairment that results from anatomical, physiological, or

   psychological abnormalities which are demonstrable by medically acceptable

   clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

          The Social Security Administration, in order to regularize the adjudicative

   process, promulgated the detailed regulations currently in effect. These regulations

   establish a “sequential evaluation process” to determine whether a claimant is

   disabled. 20 C.F.R. § 404.1520. If an individual is found disabled at any point in

   the sequential review, further inquiry is unnecessary. 20 C.F.R. § 404.1520(a).



                                             4
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 5 of 16 PageID 784




   Under this process, the ALJ must determine, in sequence, the following: whether

   the claimant is currently engaged in substantial gainful activity; whether the

   claimant has a severe impairment, i.e., one that significantly limits the ability to

   perform work-related functions; whether the severe impairment meets or equals the

   medical criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the

   claimant can perform his or her past relevant work. 20 C.F.R. § 404.1520(a)(4). If

   the claimant cannot perform the tasks required of his or her prior work, step five of

   the evaluation requires the ALJ to decide if the claimant can do other work in the

   national economy in view of his or her age, education, and work experience. 20

   C.F.R. § 404.1520(a)(4)(v). A claimant is entitled to benefits only if unable to

   perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §

   404.1520(g)(1).

         A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. § 405(g). Substantial evidence is “such relevant

   evidence as a reasonable mind might accept as adequate to support a conclusion.”

   Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB,

   305 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84

   F.3d 1397, 1400 (11th Cir. 1996). While the court reviews the Commissioner’s

   decision with deference to the factual findings, no such deference is given to the

   legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007)

   (citations omitted).



                                             5
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 6 of 16 PageID 785




         In reviewing the Commissioner’s decision, the court may not re-weigh the

   evidence or substitute its own judgment for that of the ALJ even if it finds that the

   evidence preponderates against the ALJ’s decision. Crawford v. Comm’r of Soc. Sec.,

   363 F.3d 1155, 1158-59 (11th Cir. 2004) (citation omitted). The Commissioner’s

   failure to apply the correct law, or to give the reviewing court sufficient reasoning

   for determining that he or she has conducted the proper legal analysis, mandates

   reversal. Ingram, 496 F.3d at 1260 (citation omitted). The scope of review is thus

   limited to determining whether the findings of the Commissioner are supported by

   substantial evidence and whether the correct legal standards were applied. 42

   U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per

   curiam) (citations omitted).

                                            III.

         Plaintiff argues that the ALJ erred by (1) failing to properly evaluate

   Plaintiff’s subjective complaints of pain, and (2) finding Plaintiff’s PTSD and

   anxiety were non-severe impairments. For the following reasons, the ALJ applied

   the correct legal standards and the ALJ’s decision is supported by substantial

   evidence.

         A.     Subjective Complaints

         Plaintiff contends that the ALJ erred by rejecting his subjective complaints of

   pain from his back and his headaches. As an initial matter, Plaintiff’s subjective

   complaints will not alone establish disability. 20 C.F.R. § 404.1529(a). Plaintiff has




                                             6
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 7 of 16 PageID 786




   the burden of providing sufficient evidence to support allegations of disabling pain

   or other symptoms. 20 C.F.R. § 404.1529(a).

         To establish a disability based on testimony of pain and other symptoms, the

   claimant must show evidence of an underlying medical condition and either (1)

   objective medical evidence confirming the severity of the alleged symptoms or (2)

   that the objectively determined medical condition can reasonably be expected to

   give rise to the alleged symptoms. Wilson, 284 F.3d at 1225 (citing Holt v. Sullivan,

   921 F.2d 1221, 1223 (11th Cir. 1991)); see also 20 C.F.R. § 404.1529; SSR 16-3p,

   2017 WL 5180304 (Oct. 25, 2017). If a claimant shows an underlying mental or

   physical impairment that could reasonably expected to produce the alleged

   subjective complaints, the ALJ “must evaluate the intensity and persistence” of

   those symptoms affect the claimant’s ability to do work. 20 C.F.R. § 404.1529(c).

   In considering a claimant’s subjective complaints, the ALJ may consider whether

   any inconsistencies exist in the evidence and the extent to which any conflicts exist

   between a claimant’s statements and the rest of the evidence.          20 C.F.R. §

   404.1529(c)(4).

         If the ALJ discounts Plaintiff’s testimony about subjective complaints after

   finding a medically determinable impairment that could reasonably be expected to

   produce the claimant’s pain or other symptoms, he must “articulate explicit and

   adequate reasons” for doing so. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir.

   2005) (per curiam) (quoting Foote v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995)

   (per curiam)). A reviewing court will not disturb a clearly articulated credibility



                                            7
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 8 of 16 PageID 787




   finding regarding a claimant’s subjective complaints supported by substantial

   evidence in the record. Foote, 67 F.3d at 1562 (citation omitted).

          The ALJ properly discounted Plaintiff’s subjective complaints about his back

   pain and headaches, and the ALJ’s conclusion is supported by substantial evidence.

   The ALJ stated that Plaintiff’s medically determinable impairments can reasonably

   be expected to cause his claimed symptoms, yet the intensity and persistence of

   Plaintiff’s symptoms as he alleges them are inconsistent with medical evidence in

   the record (Tr. 22). The ALJ found that Plaintiff’s statements about his impairments

   were not supported by his medical records and other evidence in the record (Tr. 22).

          First, the ALJ properly discounted Plaintiff’s subjective complaints about his

   back pain. At the hearing, Plaintiff testified he could maybe stand for 15 to 20

   minutes without using a cane, can stand for 30 to 45 minutes with the cane, and

   would need a 30-minute break to lay down after sitting for an hour (Tr. 36-37).

   Although Plaintiff contends the medical records supports his subjective complaints

   about his back pain, including the need to use a cane, the medical records do not

   support Plaintiff’s assertions.

          As the ALJ noted, the medical records often showed normal gait, normal

   balance/stance, and no mobility limitations (See Tr. 23-24, 514, 527-28, 607-08, 637-

   38, 648). In July 2019, the latest doctor’s visit in the record, Plaintiff complained of

   back pain, which was noted by the doctor, but even though Plaintiff showed limited

   range of motion in the thoracolumbar spine, Plaintiff demonstrated full range of

   motion in his lumbar/lumbosacral spine (Tr. 671). As the ALJ noted, Plaintiff



                                              8
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 9 of 16 PageID 788




   experienced back pain but the records, including images, showed Plaintiff’s

   symptoms had been stable (See Tr. 24, 677-78). Also, as the ALJ noted, despite

   Plaintiff stating that he needed to use a cane, doctors often noted Plaintiff ambulated

   independently without the use of assistive devices (See Tr. 24, 514, 527-28, 607-08).

   The ALJ properly considered Plaintiff’s back pain and included more precautionary

   limitations in the RFC.

         Second, the ALJ properly discounted Plaintiff’s subjective complaints about

   his headaches. At the hearing, Plaintiff testified that he gets headaches daily that

   last about 1.5 to 2 hours (Tr. 41). Plaintiff testified that to relieve his headaches he

   takes medication and tries to lay down (Tr. 41). Plaintiff testified that he has trouble

   concentrating because of his headaches (Tr. 39-40). Although Plaintiff contends the

   medical records support his subjective complaints that his headaches impact his

   ability to work, the medical records do not support Plaintiff’s assertions.

         As the ALJ noted, Plaintiff was not regularly treated for headaches (Tr. 24).

   In March 2018, Plaintiff’s primary doctor added a new medication for Plaintiff to

   help with his headaches (Tr. 532-34). Despite Plaintiff saying that he had a

   headache and sought new medication, the physical exam did not indicate the

   headaches were causing him any acute distress or discomfort (See Tr. 533). In

   March 2019, at Plaintiff’s initial appointment for a sleep study, Plaintiff stated that

   he had a headache but he was not in acute distress and had unremarkable physical

   findings (Tr. 575-79).    At other doctor’s visits, although Plaintiff’s history of

   headaches was noted, Plaintiff did not receive routine treatment for his headaches



                                              9
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 10 of 16 PageID 789




   nor was there any physical findings noted about his headaches (See Tr. 566-67, 601-

   03, 611, 670-71).

         As for Plaintiff’s treatment regimen for his headaches, the ALJ highlighted

   the fact that Plaintiff’s subjective complaints were inconsistent with the type of

   treatment Plaintiff received, noting that Plaintiff responded well to conservative

   treatment—prescription medication (Tr. 21).       Such conservative treatment for

   Plaintiff’s headaches supports the ALJ’s finding that Plaintiff’s subjective

   complaints were not as severe as alleged and did not support a finding of disability.

   See Sheldon v. Astrue, 268 F. App’x 871, 872 (11th Cir. 2008) 2 (“A doctor’s

   conservative medical treatment for a particular condition tends to negate a claim of

   disability.”); see also Wolfe v. Chater, 86 F.3d 1072, 1078 (11th Cir. 1996) (finding

   that the ALJ did not err in relying on the plaintiff’s conservative treatment to

   discredit the plaintiff’s subjective complaints about his nonexertional impairments).

         Finally, the ALJ properly considered Plaintiff’s full-time work, although

   below presumptive threshold for substantial earnings, between Plaintiff’s alleged

   onset date, August 24, 2018 through December 2018 (Tr. 17-18, 23, 24). See, e.g.,

   Wolfe, 86 F.3d at 1078 (noting that any work that a claimant performs during any

   period in which the claimant alleges disability, even if the work does not rise to the

   level of substantial gainful activity, may demonstrate that the claimant maintains




   2
     Unpublished opinions are not considered binding precedent but may be cited as
   persuasive authority. 11th Cir. R. 36-2.


                                            10
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 11 of 16 PageID 790




   the ability to perform work at the substantial gainful activity level); 20 C.F.R. §

   404.1571.

         The ALJ articulated explicit and adequate reasons for finding Plaintiff’s

   subjective complaints about his headaches and back pain as not entirely consistent

   with the record. Thus, the ALJ applied the proper legal standard, and the decision

   is supported by substantial evidence.

         B.     Severity of Impairments

         Plaintiff contends that the record does not support the ALJ’s finding that

   Plaintiff’s PTSD and anxiety were non-severe impairments. Although the ALJ

   found multiple severe impairments at step two and that the finding of any severe

   impairment at step two is sufficient to satisfy the threshold inquiry, the undersigned

   finds that substantial evidence supports the ALJ’s finding that Plaintiff’s PTSD and

   anxiety are non-severe impairments. Step two of the sequential evaluation process

   operates as a threshold inquiry. McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir.

   1986); Gray v. Comm’r of Soc. Sec., 550 F. App’x 850, 853 (11th Cir. 2013) (per

   curiam). At step two, a claimant must show that he or she suffers from an

   impairment or combination of impairments that significantly limits his or her

   physical or mental ability to do basic work activities.           See 20 C.F.R. §§

   404.1520(a)(4)(ii), 404.1521. A claimant need show only that his or her impairment

   is not so slight and its effect is not so minimal that it would clearly not be expected

   to interfere with his or her ability to work. McDaniel, 800 F.2d at 1031; Brady v.

   Heckler, 724 F.2d 914, 920 (11th Cir. 1984) (per curiam). “[T]he ‘severity’ of a



                                             11
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 12 of 16 PageID 791




   medically ascertained disability must be measured in terms of its effect upon ability

   to work, and not simply in terms of deviation from purely medical standards of

   bodily perfection or normality.” McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir.

   1986). In other words, an impairment or combination of impairments is not

   considered severe where it does not significantly limit the claimant’s physical or

   mental ability to perform basic work activities. Turner v. Comm’r of Soc. Sec., 182 F.

   App’x 946, 948 (11th Cir. 2006) (per curiam) (citations omitted); 20 C.F.R. §

   404.1521.

            Here, in evaluating Plaintiff’s mental conditions, the ALJ used the

   psychiatric review technique (“PRT”) to rate Plaintiff’s degree of limitation in the

   four broad functional areas of the paragraph B criteria used in evaluating mental

   disorders under the Listing of Impairments (Tr. 19-20). The ALJ rated Plaintiff as

   having mild limitations in understanding, remembering, or applying information;

   in interacting with others; in concentrating, persisting or maintaining pace; and in

   adapting or managing oneself (Tr. 19). Thus, the ALJ determined Plaintiff’s PTSD

   and anxiety were non-severe impairments (Tr. 19-20). 3 Plaintiff disagrees with the

   ALJ’s finding that Plaintiff had merely mild limitations in interacting with others

   and in concentrating, persisting, or maintaining pace.             Specifically, Plaintiff

   contends that ALJ did not adequately consider Plaintiff’s PTSD, depressed mood,



   3
    The ALJ reviewed Plaintiff’s involuntary in-patient treatment in 2016 (Tr. 19 (citing Tr.
   455-62)). The ALJ properly noted that this mental health treatment was outside the period
   at issue and does not accurately reflect Plaintiff’s conditions, which include normal mental
   health findings, since the alleged onset date (Tr. 22).


                                               12
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 13 of 16 PageID 792




   his difficulty in getting along with others, and his preference to avoid social

   interaction. However, substantial evidence supports the ALJ’s decision.

         Plaintiff did not meet his burden of proving that he has a mental impairment.

   As an initial matter, the fact that Plaintiff was diagnosed with PTSD and anxiety

   and prescribed medication does not lead to a finding that Plaintiff is limited by his

   mental impairments in his ability to work. See Smith v. Comm’r of Soc. Sec., 501 F.

   App’x 875, 879 (11th Cir. 2012) (concluding that, though the record indicated a

   history of anxiety and depression for which the claimant was prescribed medication,

   nothing in the record indicated that the claimant experienced any effects from the

   mental impairments that could be expected to interfere with her ability to work).

         Substantial evidence also supports the ALJ’s finding that Plaintiff merely had

   mild limitations in the functional area of interacting with others, which measures

   his ability to “relate to and work with supervisors, co-workers, and the public.” 20

   C.F.R. Pt. 404, Subpart P, App’x 1, § 12.00E(2). In his “Function Report,” Plaintiff

   stated that although he is less social than he used to be, he spends time with others

   including going to church on Sunday and to the grocery store with his family (Tr.

   234). Plaintiff also explained that he can go out alone and drive himself to go

   shopping in stores for clothes and household items (Tr. 232-33). Although Plaintiff

   explained that he was fired from a prior job, it was not because of his ability to

   interact with others (Tr. 236).

         The ALJ also properly considered Plaintiff’s medical records. Although the

   medical records indicate diagnoses of mental impairments, the medical records do



                                            13
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 14 of 16 PageID 793




   not support Plaintiff’s contention that he had at least moderate limitations in

   interacting with others. As the ALJ correctly addressed, even though Plaintiff had

   a depressed mood at two doctor’s visits in November and December 2018, Plaintiff

   had normal affect, no signs of instability, and was properly alert at those same

   appointments (Tr. 569-71, 665-66). At the December 2018 appointment, the doctor

   also noted that despite having depressed mood and congruent with mood affect,

   Plaintiff was cooperative, had no decreased eye-contact, and was stable (Tr. 666).

   Despite those two reports of depressed mood, doctors more often noted that

   Plaintiff appeared properly alert and comfortable, had normal and appropriate

   mood and affect, and was not in any acute distress (See Tr. 383-84, 566, 578, 602,

   637-38, 647-48, 671).    Thus, substantial evidence supports the ALJ’s decision

   finding Plaintiff had mild limitation in interacting with others.

         Substantial evidence also supports the ALJ’s finding that Plaintiff merely had

   mild limitations in the functional area of concentrating, persisting, or maintain pace,

   which measures his ability to “focus on work activities and stay on task as a

   sustained rate.” 20 C.F.R. Pt. 404, Subpart P, App’x 1, § 12.00E(3). Although in

   his “Function Report,” Plaintiff stated that he was fired from a job because he

   couldn’t focus, Plaintiff testified at the hearing that he was a full-time student (Tr.

   38, 236). At the hearing, Plaintiff testified that his mental impairments do not affect

   his ability to concentrate on his schoolwork (Tr. 38-39).           Although Plaintiff

   explained that he could not take more than one or two classes if he took classes in




                                             14
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 15 of 16 PageID 794




   person because of his physical impairments, Plaintiff testified that he was taking a

   full course load of online courses and got good grades (Tr. 41).

           The ALJ also properly considered Plaintiff’s medical records. Although the

   medical records indicate diagnoses of mental impairments, the medical records do

   not support Plaintiff’s contention that he had at least moderate limitations in

   concentrating, persisting, or maintaining pace. Throughout the medical records,

   doctors noted that Plaintiff was properly alert and oriented (See Tr. 383-84, 566, 578,

   602, 637-38, 647-48, 671). At Plaintiff’s December 2018 appointment for his PTSD,

   the doctor noted that Plaintiff was alert and properly oriented; Plaintiff’s memory,

   remote memory, recent memory, and judgment was not impaired; Plaintiff’s

   thought process was linear, logical, goal-directed, and not impaired; and Plaintiff’s

   thought content showed intact insight (Tr. 666). Also, the doctor noted that

   Plaintiff’s attention showed no abnormalities and his attention span was not

   decreased (Tr. 666). Therefore, substantial evidence supports the ALJ’s decision

   finding Plaintiff had mild limitation in concentrating, persisting, or maintaining

   pace.

           Additionally, even if the ALJ did err—which he did not—in finding

   Plaintiff’s PTSD and anxiety to be non-severe, such error is harmless since the ALJ

   found other severe impairments at step two and considered all impairments at the

   later steps of the sequential evaluation. See Heatly v. Comm’r of Soc. Sec., 382 F. App’x

   823, 824-25 (11th Cir. 2010) (per curiam) (noting that an ALJ’s failure to identify

   an impairment as severe, where the ALJ found that the plaintiff suffered from at



                                              15
Case 8:20-cv-01173-AEP Document 18 Filed 09/21/21 Page 16 of 16 PageID 795




   least one severe impairment, constituted harmless error and was, in fact, sufficient

   to meet the requirements of step two, and additionally noting that nothing requires

   the ALJ to identify, at step two, all of the impairments that could be considered

   severe).    However, because substantial evidence supports the ALJ’s finding that

   Plaintiff’s PTSD and anxiety were non-severe impairments, the undersigned need

   not address the harmless error analysis.

                                              IV.

           Accordingly, after consideration, it is hereby

           ORDERED:

           1. The decision of the Commissioner is AFFIRMED.

           2. The Clerk is directed to enter final judgment in favor of the Commissioner

   and close the case.

           DONE AND ORDERED in Tampa, Florida, on this 21st day of September,

   2021.




   cc: Counsel of Record




                                              16
